Citation Nr: 0937559	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, including as secondary to service-connected 
rheumatic heart disease.

2.  Entitlement to service connection for sleep apnea, 
including as secondary to service-connected rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from September 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that he incurred arteriosclerotic heart 
disease and sleep apnea during active service, including as 
secondary to his service-connected rheumatic heart disease.  
Unfortunately, a review of the Veteran's most recent VA 
examination in February 2006 and an April 2006 addendum to 
this examination report indicates that the VA examiner did 
not provide opinions as to whether the Veteran's 
arteriosclerotic heart disease and/or his sleep apnea were 
aggravated by his service-connected rheumatic heart disease.  
The Board notes in this regard that the Court recently has 
reversed and remanded Board decisions involving secondary 
service connection where VA examiner(s) have not addressed 
the issue of aggravation.  Accordingly, the Board finds that, 
on remand, the RO/AMC should obtain an addendum to the VA 
examination report dated in February 2006 concerning the 
issue of aggravation.  If this VA examiner is not available, 
then the RO/AMC should schedule the Veteran for an updated VA 
examination which addresses the issue of aggravation.

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Contact the Veteran and his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for sleep apnea or 
arteriosclerotic heart disease, including 
as secondary to service-connected 
rheumatic heart disease, since his 
separation from active service.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Contact the VA physician who conducted 
the February 2006 VA heart examination, if 
available, and ask him to provide an 
addendum to the VA heart examination 
report dated on February 27, 2006.  The 
claims file should be provided to this 
examiner for review.  This examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
or greater probability) that the Veteran's 
arteriosclerotic heart disease and/or 
sleep apnea was worsened by his service-
connected rheumatic heart disease.  

3.  If, and only if, the VA examiner who 
conducted the February 27, 2006, 
examination is not available, then 
schedule the Veteran for appropriate 
examination to determine the nature and 
etiology of his arteriosclerotic heart 
disease and sleep apnea.  The claims file 
should be provided to the examiner(s) for 
review.  Based on a review of the claims 
file and the results of the Veteran's 
physical examination, the examiner(s) 
should be asked to opine whether it is at 
least as likely as not (i.e., a 50 percent 
or greater probability) that the Veteran's 
arteriosclerotic heart disease and/or 
sleep apnea was worsened by his service-
connected rheumatic heart disease.

4.  Thereafter, readjudicate the claims of 
service connection for arteriosclerotic 
heart disease and for sleep apnea, each 
including as secondary to service-
connected rheumatic heart disease.  If the 
benefits sought on appeal remain denied, 
the Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

